     Case 3:21-cv-00966-JLS-DEB Document 5 Filed 05/24/21 PageID.19 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUSTIN SALMEN,                                      Case No.: 3:21-cv-0966-JLS-DEB
     CDCR #BK-5881,
12
                                        Plaintiff,       ORDER (1) DISMISSING CIVIL
13                                                       ACTION PURSUANT TO 28 U.S.C.
                         vs.                             § 1915A(b)(1) AND (2) DENYING
14
     J. HODGES, Chief Physician,                         MOTION TO PROCEED IN FORMA
15                                                       PAUPERIS AS MOOT
                                     Defendant.
16
                                                         (ECF No. 2)
17
18
19
20         Plaintiff Justin Salmen, currently incarcerated at the Richard J. Donovan
21   Correctional Facility (“RJD”) located in San Diego, California, and proceeding pro se, has
22   filed a civil rights Complaint pursuant to 42 U.S.C. § 1983. See Compl., ECF No. 1.
23   Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when he filed
24   his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
25   to 28 U.S.C. § 1915(a) (ECF No. 2).
26   I.    Sua Sponte Screening Pursuant to 28 U.S.C. § 1915A(b)
27         The Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A, obligates the
28   Court to review complaints filed by anyone “incarcerated or detained in any facility who
                                                     1
                                                                               3:21-cv-0966-JLS-DEB
     Case 3:21-cv-00966-JLS-DEB Document 5 Filed 05/24/21 PageID.20 Page 2 of 4



 1   is accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or the
 2   terms or conditions of parole, probation, pretrial release, or diversionary program,” “as
 3   soon as practicable after docketing” and regardless of whether the prisoner prepays filing
 4   fees or moves to proceed IFP. See 28 U.S.C. § 1915A(a), (c). Pursuant to this provision
 5   of the PLRA, the Court is required to review prisoner complaints which “seek[] redress
 6   from a governmental entity or officer or employee of a government entity,” and to dismiss
 7   those, or any portion of those, which are “frivolous, malicious, or fail[] to state a claim
 8   upon which relief may be granted,” or which “seek monetary relief from a defendant who
 9   is immune.” 28 U.S.C. § 1915A(b)(1)–(2); Resnick v. Hayes, 213 F.3d 443, 446–47 (9th
10   Cir. 2000); Hamilton v. Brown, 630 F.3d 889, 892 n.3 (9th Cir. 2011). “The purpose of
11   § 1915A is ‘to ensure that the targets of frivolous or malicious suits need not bear the
12   expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014)
13   (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
14         Plaintiff’s Complaint is subject to sua sponte dismissal pursuant to 28 U.S.C.
15   § 1915A(b)(1) because it is duplicative of another civil action he filed in this Court last
16   year. See Salmen v. CDCR., et al., S.D. Cal. Civil Case No. 3:20-cv-02088-GPC-KSC
17   (“Salmen I”). A court “‘may take notice of proceedings in other courts, both within and
18   without the federal judicial system, if those proceedings have a direct relation to matters at
19   issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
20   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)).
21         In Salmen I, Plaintiff identified J. Hodges, an RJD physician, as a Defendant and
22   claimed that on May 22, 2020, Hodges “intercepted with [Plaintiff’s] request to speak with
23   his or her supervisor” and as a result, Plaintiff’s “request [was] silenced.” See Salmen I,
24   Amended Compl., ECF No. 7 at 3.
25         On November 23, 2020, Judge Curiel dismissed portions of Plaintiff’s Amended
26   Complaint in Salmen I pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), including all
27   of his claims against Defendant Hodges, but determined Plaintiff’s remaining claims were
28   sufficient to survive sua sponte screening. See Salmen I, ECF No. 8 at 4–8. A summons
                                                   2
                                                                                 3:21-cv-0966-JLS-DEB
      Case 3:21-cv-00966-JLS-DEB Document 5 Filed 05/24/21 PageID.21 Page 3 of 4



 1   was issued, and Judge Curiel directed the U.S. Marshal to effect service upon Defendant
 2   Chau on Salmen’s behalf pursuant to 28 U.S.C. § 1915(d) and Fed. R. Civ. P. 4(c)(3). Id.
 3   at 7–9.
 4         In the Complaint filed in this matter, Plaintiff realleges, as he did in Salmen I, that
 5   on May 22, 2020, Defendant Hodges “intercepted [his] request to speak with the Healthcare
 6   Captain.” Compl. at 4.
 7         As pleaded, the Court finds Plaintiff’s claims in this case are duplicative of those
 8   previously alleged and dismissed in Salmen I. A prisoner’s complaint is considered
 9   frivolous under 28 U.S.C. § 1915A(b)(1) if it “merely repeats pending or previously
10   litigated claims.” Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (construing
11   former 28 U.S.C. § 1915(d)) (citations and internal quotations omitted). Because Plaintiff
12   has already brought and had dismissed the same claims as those presented in the instant
13   action against the same defendant in Salmen I, dismissal of this duplicative and
14   subsequently filed civil case pursuant to 28 U.S.C. § 1915A(b)(1) is warranted. See Cato,
15   70 F.3d at 1105 n.2; Resnick, 213 F.3d at 446 n.1; see also Adams v. Cal. Dep’t of Health
16   Servs., 487 F.3d 684, 688–89 (9th Cir. 2007) (“[I]n assessing whether the second action is
17   duplicative of the first, we examine whether the causes of action and relief sought, as well
18   as the parties or privies to the action, are the same.”), overruled on other grounds by Taylor
19   v. Sturgell, 553 U.S. 880, 904 (2008).
20   II.   Conclusion and Order
21             Good cause appearing, the Court:
22         (1)      DISMISSES this civil action as frivolous pursuant to 28 U.S.C.
23   § 1915A(b)(1).
24         (2)      DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as moot.
25         (3)      CERTIFIES that an IFP appeal would not be taken in good faith pursuant to
26   28 U.S.C. § 1915(a)(3); and
27   ///
28   ///
                                                   3
                                                                                 3:21-cv-0966-JLS-DEB
     Case 3:21-cv-00966-JLS-DEB Document 5 Filed 05/24/21 PageID.22 Page 4 of 4



 1          (4)   DIRECTS the Clerk of the Court to enter a judgment of dismissal and to close
 2   the file.
 3          IT IS SO ORDERED.
 4   Dated: May 24, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                             3:21-cv-0966-JLS-DEB
